Case 2:20-cv-05781-DG-AYS Document 14 Filed 03/26/21 Page 1 of 1 PageID #: 46




               Abdul Hassan Law Group, PLLC
                           215-28 Hillside Avenue
                       Queens Village, New York, 11427
                                    ~~~~~
Abdul K. Hassan, Esq.                                                       Tel: 718-740-1000
Email: abdul@abdulhassan.com                                               Fax: 718-740-2000
Employment and Labor Lawyer                                        Web: www.abdulhassan.com

                                         March 26, 2021

Via First Class Mail

Mr. Joshua Marcus, Esq.
Franklin Gringer & Cohen P.C.
666 Old Country Road, Suite 202
Garden City New York 11530
Tel: 516-228-3131

                       Re: Rodriguez v. A.C.A. Industries, Inc.
                           Case No. 20-CV-05781 (DG)(AYS)
                           Opposing Papers – Motion to Dismiss
Dear Mr. Marcus:

        My firm represents plaintiff Ravel Rodriguez (“Plaintiff”), in the above-referenced
action. Enclosed, please find:

       1) Plaintiff’s opposing Memorandum of Law;
       2) Plaintiff’s declaration in opposition to Defendant’s motion to dismiss with Exhibit 1.

       Let me know if you have any questions.

Yours truly,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

Cc: Hon. Judge Diane Gujarati, USDJ (w/o enclosures)




                                                1
